            Case 1:20-cv-03759-BAH Document 21 Filed 07/06/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 VAUGHN FEIGHAN,

                    Plaintiff,

        v.                                           Civil Action No. 20-cv-3759-BAH

 DAVERSA PARTNERS, et al.,

                    Defendants.



             JOINT STIPULATION AND PROTECTIVE ORDER REGARDING
              PRODUCTION AND USE OF CONFIDENTIAL INFORMATION

       Plaintiff Vaughn Feighan and Defendants Resource Systems Group Inc. t/a Daversa

Partners (“Daversa”) and Bruce Brown, through their respective undersigned counsel, submit this

Joint Stipulation and Protective Order Regarding Production and Use of Confidential Information

(“Protective Order”) for approval by the Court pursuant to Rule 26(c) of the Federal Rules of Civil

Procedure.

       Even before this Order is signed by the Court, the Parties agree to produce any documents

      subject to this Order and treat documents labeled as “Confidential” as subject to this Order.

       Accordingly, it is this 6th day of July, 2021, by the United States District Court for the

District of Columbia, ORDERED:

       1.       Designation of Discovery Materials as Confidential. This protective order applies

to documents that may be produced by the Parties or third parties, and Parties may also mark as

confidential any information produced by third Parties; confidential information shall be as set

forth below:
          Case 1:20-cv-03759-BAH Document 21 Filed 07/06/21 Page 2 of 7




       (a)     The designation of confidential information shall be made by placing or affixing on

the portion of document to be deemed confidential, in a manner which will not interfere with its

legibility, the word “CONFIDENTIAL.” The designation of “CONFIDENTIAL” shall be limited

to the portions of the document containing the confidential information. Notwithstanding the

foregoing, if an email contains confidential information, the entire email may be designated as

confidential. One who provides material may designate it as “CONFIDENTIAL” only when such

person in good faith believes it contains or includes: (a) trade secrets or other commercial, financial

or proprietary information; (b) personnel files and related personnel information and documents;

(c) documents, materials or information that are subject to any other protective order or agreement,

confidentiality order or agreement, or any other order, ruling, or agreement preventing or limiting

the disclosure of those documents, materials, or information; (d) documents, materials, or

information otherwise protectable under applicable rules, statutes, or common law; (e) documents

or materials that a party believes contain sensitive private, personal, medical or financial

information. A party shall not routinely designate material as “CONFIDENTIAL,” or make such

a designation without reasonable inquiry to determine whether it qualifies for such designation.

       (b)     Portions of depositions of a party or a party’s present and former officers, directors,

employees, agents, experts, family members, significant others or romantic partners, and

representatives shall be deemed confidential only if they are designated as such when the

deposition is taken or within 20 days after receipt of the transcript. Designations of confidential

information shall be made at the time of the deposition or by page if done after the deposition.

Entire deposition transcripts shall not be designed as confidential.

       (c)     Information or documents designated as confidential under this Order shall not be

used or disclosed by the parties or counsel for the parties or any persons identified in subparagraph



                                                  2
         Case 1:20-cv-03759-BAH Document 21 Filed 07/06/21 Page 3 of 7




(d) below for any purposes whatsoever other than preparing for and conducting the litigation in

which the information or documents were disclosed (including appeals).

       (d)    The parties and counsel for the parties shall not disclose or permit the disclosure of

any documents or information designated as confidential under this Order to any other person or

entity, except that disclosures may be made in the following circumstances:

              (i)     Disclosure may be made to the Court, the jury, and to any Mediator ordered

              by the Court or selected by the Parties;

              (ii)    Disclosure may be made to counsel and employees of counsel for the parties

              who have responsibility for the preparation and trial of the lawsuit. Any such

              employee to whom counsel for the parties makes a disclosure shall be provided

              with a copy of, and become subject to, the provisions of this Order requiring that

              the documents and information be held in confidence.

              (iii)   Disclosure may be made only to employees of a party required in good faith

              to provide assistance in the conduct of the litigation in which the information was

              disclosed.

              (iv)    Disclosure may be made to court reporters engaged for depositions and

              those persons, if any, specifically engaged for the limited purpose of making

              photocopies of documents. Prior to disclosure to any such court reporter or person

              engaged in making photocopies of documents, such must be told of the terms of

              this Order.

              (v)     Disclosure may be made to consultants, investigators, or experts

              (hereinafter referred to collectively as “experts”) employed by the parties or counsel

              for the parties to assist in the preparation and trial of the lawsuit. Prior to disclosure



                                                  3
            Case 1:20-cv-03759-BAH Document 21 Filed 07/06/21 Page 4 of 7




                to any expert, the expert must be informed of and agree in writing to be subject to

                the provisions of this Order requiring that the documents and information be held

                in confidence.

       (e)      Except as provided in subparagraph (d) above, the Parties and counsel for the

parties shall make reasonable efforts to keep all documents designated as confidential which are

received under this Order secure and within their exclusive possession. A Party’s own use or

disclosure of its own materials that would otherwise be protected under this Order may impact the

protection allowed by this Order.

       (f)      All copies and duplicates (hereinafter referred to collectively as “copies”) of

documents or information designated as confidential under this Order or any portion thereof shall

be immediately affixed with the word “CONFIDENTIAL” if that word does not already appear.

       2.       Confidential Information Filed with Court. To the extent that any materials subject

to this Confidentiality Order (or any pleading, motion, or memorandum disclosing them) are

proposed to be filed or are filed with the Court, those materials and papers, or any portion thereof

which discloses confidential information, shall be filed under seal (by the filing party) with the

Clerk of the Court with a simultaneous motion pursuant to Local Civil Rule 5.1(h) (hereinafter the

“Interim Sealing Motion”), in accordance with the current version of the Court’s Electronic Filing

Requirements and Procedures for Civil Cases. The Interim Sealing Motion shall be governed by

Local Civil Rule 5.1(h). Even if the filing party believes that the materials subject to the

Confidentiality Order are not properly classified as confidential, the filing party shall file the

Interim Sealing Motion; provided, however, that the filing of the Interim Sealing Motion shall be

wholly without prejudice to the filing party’s rights under paragraph 4 of this Confidentiality Order.




                                                  4
            Case 1:20-cv-03759-BAH Document 21 Filed 07/06/21 Page 5 of 7




       3.        Party Seeking Greater Protection Must Obtain Further Order. No information may

be withheld from discovery on the ground that the material to be disclosed requires protection

greater than that afforded by paragraph (1) of this Order unless the party claiming a need for greater

protection moves for an order providing such special protection pursuant to Fed. R. Civ. P. 26(c).

                 Nothing contained herein is intended to, or shall serve to limit a Party’s right to

conduct a review of documents, data (including electronically stored information) and other

information, including without limitation, metadata, for relevance, responsiveness and/or the

segregation of privileged and/or protected information before such information is produced to

another Party.

                 4.     Challenging Designation of Confidentiality. If a party believes that a

document designated as confidential by another party does not warrant the protection afforded

hereunder, the non-disclosing party may challenge the designation by first notifying counsel for

the disclosing party in writing and providing reasons for the challenge, and counsel shall meet and

confer regarding the propriety of the designation. If an agreement as to the designation is not

reached, the non-disclosing party may file a motion with the Court with respect to the propriety of

the disputed designation(s) and to be relieved of the obligations under this Protective Order. The

burden of proving the confidentiality of designated information remains with the party asserting

such confidentiality. The provisions of Fed. R. Civ. P. 37(a)(5) apply to such motions. The Court

shall have the ability to award sanctions against any Party for an abuse of this Order.

       5.        Return of Confidential Material at Conclusion of Litigation. At the conclusion of

the litigation, all material treated as confidential under this Order shall be destroyed or returned to

the producing party. Notwithstanding this provision, Counsel are entitled to retain work product

relating to the case, a copy of all pleadings, motion papers, transcripts, legal memoranda,



                                                  5
             Case 1:20-cv-03759-BAH Document 21 Filed 07/06/21 Page 6 of 7




correspondence or attorney work product, consistent with their own document retention policies

and even if such materials contain protected material. Any such archival copies that contain or

constitute protected material remain subject to this Protective Order. The Clerk of the Court may

return to counsel for the parties, or destroy, any sealed material at the end of the litigation, including

any appeals.

        6.       No Documents Submitted to the Jury in Envelopes. Nothing shall require the

submission of confidential materials to the jury or finder or fact in any envelope or with any other

designation.

Respectfully submitted,

/s/ Carla D. Brown___________                            /s/ Stephen M. Silvestri___________
Carla D. Brown, Bar No. 474097                           Stephen M. Silvestri, Bar No. MD0026
CHARLSON BREDEHOFT COHEN                                 Charles J. Kresslein, Bar No. 453509
        & BROWN, P.C.                                    JACKSON LEWIS P.C.
11260 Roger Bacon Drive, Suite 201                       2800 Quarry Lake Drive, Suite 200
Reston, VA 20190                                         Baltimore, MD 21209
(703) 318-6800 Telephone                                 (410) 415-2000 Telephone
(703) 318-6808 Facsimile                                 (410) 415-2001 Facsimile
cbrown@cbcblaw.com                                       stephen.silvestri@jacksonlewis.com
                                                         charles.kresslein@jacksonlewis.com
Counsel for Plaintiff Vaughn Feighan
                                                         Counsel for Defendant Resource Systems
                                                           Group., Inc. t/a Daversa Partners


                                                         /s/ Leslie Paul Machado__________
                                                         Leslie Paul Machado, Bar No. 472395
                                                         O’Hagan Meyer PLLC
                                                         2560 Huntington Avenue, Suite 204
                                                         Alexandria, VA 22303
                                                         (703) 775-8607 Telephone
                                                         (804) 403-7110 Facsimile
                                                         lmachado@ohaganmeyer.com

                                                         Counsel for Defendant Bruce Brown




                                                    6
       Case 1:20-cv-03759-BAH Document 21 Filed 07/06/21 Page 7 of 7




It is SO ORDERED:


____________________________________________
United States District Judge




                                      7
